Cc

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

2.

 

Se 2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 1of25 Page ID#:1

PRINDLE GOETZ BARNES & REINHOLTZ, LLP
R. Derek Classen (SBN 162805)
310 Golden Shore

4th Floor

Long Beach, CA, 90017

Tel: (S562) 436-3946

Fax: (562) 495-0564
dclassen@prindlelaw.com
TARG-0480

Attorneys forDefendant
TARGET CORPORATION

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

ANTHONY SPARKS, CASE NO:
PLAINTIFF, NOTICE OF REMOVAL OF
ACTION UNDER 28 U.S.C. §1441(b)
VS. [DIVERSITY]

TARGET CORPORATION AND DOES
1 TO 10, INCLUSIVE,

DEFENDANT.

 

 

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE NOTICE that Defendant TARGET CORPORATION
(hereinafter “TARGET”), hereby removes to this Court the state court action
described below.

1. On or about September 15, 2020, an action was commenced in the
Superior Court of the State of California in the County of Los Angeles, entitled
ANTHONY SPARKS v. TARGET CORPORATION, et al., as Case Number
20STCV35249. A copy of the Complaint is attached hereto as Exhibit “A.”

fff

NOTICE OF REMOVAL OF ACTION UNDER
28 U.S.C. §1441(b) [DIVERSITY

 

 

 
Cag

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

be 2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 2of25 Page ID #:2

2. The first date upon which Defendant TARGET received a copy of said
Complaint was September 16, 2020, when Defendant was served with a copy of the
Complaint and a summons from the State Court. A copy of the summons is attached
hereto as Exhibit “B.”

3. Target filed its Answer in the State Court on November 6, 2020, a copy
of which is attached as Exhibit "C."

4, On December 11, 2020, Target received a copy of Plaintiff's statement
of damages. This action is a civil action of which this Court has original jurisdiction
under 28 U.S.C. § 1332, and is one which may be removed to this Court by
Defendant pursuant to the provisions of 28 U.S.C. §§ 1441(b) and 1446(b), in that it
is a civil action between citizens of different states and the amount in controversy
exceeds the sum of $75,000, exclusive of interest and costs, based upon Plaintiff's
Statement of Damages, in which Plaintiff is seeking $315,629.40, medical expenses
in the amount of $68,809.50, future medical expenses in the amount of $36,500.00
and loss of earnings in the amount of $33,640.00. Attached please find Plaintiff's
Statement of Damages as Exhibit “D.”

5. Plaintiff, ANTHONY SPARKS, was and is a citizen of the State of
California, and Target was and is a citizen of the State of Minnesota, where it is
incorporated and where its principal place of business and nerve center are located.
///

//f

NOTICE OF REMOVAL OF ACTION UNDER
28 U.S.C. §1441(b) [DIVERSITY

 

 

 
 

 

Case 2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 3o0f 25 Page ID#:3

6. TARGET CORPORATION is the only named Defendant in this action,

and is the only Defendant that has been served with the summons and complaint in

this action.

DATED: December 28, 2020

PRINDLE GOETZ BARNES
& REINHOLTZ, LLP

Qed (hag

 

R. Derek Classen
Attorneys for Defendant .
TARGET CORPORATION

NOTICE OF REMOVAL OF ACTION UNDER
28 U.S.C. §1441(b) [DIVERSITY

 

 
Case 2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 4of 25 Page ID #:4

EXHIBIT “A”

 
Case 2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 5of25 Page ID#:5

Electronicaily FILED by Superior Court of California, County of Los Angeles on 09/15/2020 02:35 PM Sherri R. Carter, Executive Officer/Clerk of Court, by H. Flores-Hernandez,Deputy Clerk

- 20STCV35249
Assigned for all purposes to: Spring Stréet Courthouse, Judicial Officer: Stephen Goorvitch

PLD-PI-001

 

Pasadena;.CA 94107

 
     

JRNEV-OB PARTY WVITHOUTATTORNEY (hlame, Stas Gar amber end address). ————
Randal S.-Oakley: SBN: 208487\'Actior Lawyers, Pc FOR-COURTUSE ONLY
3452 E Foothill Bivd., Suite4470

 

 
  
 

“LELEPHONE NOx (626) 2e
GANAIL AODRESS (Opratary
AYTORNEY FOR(Nenia)

 

sneer, ADDRESS,

 

SUPERIOR COURT-OF CALIFORNIA, COUNTY ‘OF LOS ANGELES
AAAUN, It St,

 

 

Ranchi fame: Sener Mosk

 

” PLAINTIFF: -Anthoriy Sharks
DEFENDANT: Target. Garpdiation -

Ie] DOES 164.

INCLUSIVE

  

 

(et apply):
ro MOTOR’ VEHICLE [aey: OTHER: (pecity): Premise Liability

   
 
  

Injury, Property’ Damage, ‘Wrongful Death: CASE UBER

20ST Cv¥35249

 

 

Cy ‘Property Damage Cc}
X] _Perégnal IR J...) Other Damages: {specity):

 

 

CASE
: “does not exceed: $10,000
Ts exceeds. $40,000, but-doss Hol.exeded $25,000.
—%.] ACTION is; AN UNLIMITED ‘CIMIL. CASE) {exceeds $25, 000)
| ACTION IS-RECLASSIFIED by this: ‘amended complaint .
{CCT fromdimited te unlimited

 

 

 

 

 

 

 

2. °

_ CJ From:untimited:to-tiniited

di Plaintiff (name : 7168): “Anthony Sparks:

, ‘alleges causes of action against.defendant (name or names):
TARGET T GORPORATION; 6 Boor 40-10. inclusive.

 

   

   
    
 

 

~

va: [3e7] excep ‘pia | ‘(neme): “Target Corporation
(1). (3C 7 Scorporation ‘qUialified todo business-in California
@h: ieee an.unlncorporated entity (describe):

  

 

 

 

gts ‘a public. venti jdescrba):
(4){— J 2 minor; [7] an:adult

(a). ] for whom a.guardian or ‘ponsérvater’ of the estate or a guardian: .ad tiiam has Seen:appointed

 

 

 

 

 

_° az other (specify)

sean a aboot ina iol Pairs wtio are-not competent adults: ‘is: shown i int Attachment 3.. “pagetera
: coe es age

GOMPLAINT—Personal Injury, ‘Property , -Codetcf chil Procedure; e,FriB6.12
“Bamage, Wrongful | : Lei.caurts.ca.ga'

  

 
Case 2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 6of 25 Page ID #:6

 

 

 

 

 

 

 

PLD-PI-001
SHORT TITLE: CASE NUMBER.
Sparks v. Target Com.
4. [_] Plaintiff (name):
is doing businass under the fictitious name (specify):
and has complied with the fictitious business name laws.
5. Each defendant named above is a natural person.
a. 13] except defendant (name); Target Corporation c. [__] except defendant (name):
(1) [__] a business organization, form unknown (1) ["7] a business organization, form unknown
(2) ("<] a corporation (2) [[_] a corporation
(3) ["_] .an unincorporated. entity (describe): (3) [] an unincorporated entity (describe):
{4) [[7]} a public entity (describe): (4) [__] a public entity (describe):
(5) [__] other (specify): (8) [C7] other (specify):
b. [_] except defendant fname): d. [__] except defendant (name):
(1) ["_] a business organizatiqn, form unknown (1) [__] a business organization, form unknown
(2) [_] @ corporation (2) (~) a comoration
(3) [7] an unincorporated entity (describe): (3) (_] an unincorporated entity (describe):
(4) [_] a public entity (deseriba): (4) [[_] a public entity (describe):
(5) [_] other (specify): (5) [[_) other {specify}:
(__"] Information about additional defendants who are not natural persons is contained in Attachment 5.
. Thetrué:names of defendants sued as Dees are unknown to plaintiff.
a. Cx] Doe defendants (specify Doe numbers); 1-10. inclusive were the agents or employees of other
named defandants arid acted within the scope of that agency or employment.
b. [X] Doe defendants (specify Doe-numbers): 1~10, inclusive are persons whose capacities are unknown to
plaintiff;

%. [_]Defendarits who are joined under Code of Civli Procedure section 382 are (names):

8. This court Is the proper court because

a. [__] atleast one defendant now resides:In its jurisdictional area.

b. [3] the-priicipal pice of business of.a defendant corporation or unincorporated association Is in its jurisdictional area.
c. [7X] injury to person or damage.to personal property occurred in its jurisdictional area.

d.. ("7 other (specify):

. (] Plaintiffis required to coniply with aclaims statute; and
a. [[_] has.complied with applicable-claims statutes, or
b. [-_] Js excused from complying because (specify):

 

COMPLAINT—Personal injury, Property Page 2 of 3

PLEEPIOOt (Rev January 1, 20071,
Damage, Wrongful Death
Case 2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 7 of 25 Page ID#:7

PLD-PI-001

 

@aSE.AUMBER.

 

 

 

 

 

 

 

 

 

&, CI Pe 25 Lieb
4 CT other (specify)

tt. -Plaintift has: Suifered

¥
igalexpenisés

 
  

f ‘(Dey fogs of @atning capacity.
gf] other damage (specify):

 

 

43, The’ raliet sought‘in'this-complainitiis within:the jurisdiction 6f this'catirt.

14. evant oraye fore estan for: goats of isulit; forsuch reliefas. is fait; just..and. citable: and for

 

pb AS. LE

/ ”_ {SIGNATURE OF PLAINTIF-OR ATTORNEY)
CONPLAINT—Pardonal Injury Property a “ Page 3 of.3

* Damage; Wrongful, Death

  

 

" ETYRECORIPRINT:NAME}!

 

“ALD PLOON Rou. Janderys:
Case 2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 8of 25 Page ID#:8

PLD-PI-001(4)

 

“SHORT TITLE;. CASE NUMBER
Sparks v,- Target Corp.

 

 

 

 

oe CAUSE OF ACTION—Premises Liability Page _ Four

ATTACHMENT TO [x] Complaint. [[_] Cross-Complaint

(Use a Separate cause of action form for each cause of action.)

Prem.L-1.(name): Anthony Sparks
alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
On (date): 10/23/2019 plaintiff was injured on the following premises in the following
fashion (description of f premises and circumstances of injury):

Liquid an floor, without any proper signage posted or any safely measures to prevent accident. Plaintiff slipped and fell back
and head first to the ground

Prem.L-2. bo Count.One-—Negligence The defendants whe negligently owned, maintained, managed and

operated the described premises were (names):
Target Corporation

[x] Does 1 to 10 Inclusive.
Pram.L:3. [[¢_] Count Two—witlful Failure te Warn [Civil Code section 846] The defendant owners who willfully
or maliciously failed to quard or warn against a dangerous condition, use, structure, of activity were

(names):
Target Corporation

(20) Does 1 ta 10 Inclusive
Piaintiff, a recreational user, was [__] aninvited guest [(x_] a paying guest.

Pram.t-4. [3] Count. Three—Dangerous Conditian of Public Property The defandanis who owned public property

‘on Whieh a dangerous condition existed were. (names):
Target ‘Corpor. ation

[36] Does: 1 to 10 inclusive

a. {(x_] The defendant public entity had ([_] actual [Gc] constructive notice of the existence of the
dangerous condition in.sufficient time prior to the injury to have corrected it

b. [0X7] ‘The condition was created by employees of the defendant public entity.

Prem.t-5.a. ["_] Allegations about Other Defendants The defendants who were the agents and employees of the other
defendants and acted within the scope of the agency were (names):

‘_] Doss to
>. [__] The defendants who are liable to plaintiffs for. other reasons and the reasons for thir liability are
(_] described in-attachment Prem.L-5:b [_] as follows (names):

Page 1 of 1

: , - ” , oe ivil Procadure, § 425.12
Se rere oaleore PL: CAUSE OF ACTION—Premises Liability cae ai ey ooutk ca gov
PL-G02(4) IRav: ‘Jacuery t, 2007

 
Case 2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 9of 25 Page ID #:9

EXHIBIT “B”
Case 2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 10 of 25 Page ID #:10
H{~ J-29 ® [99

Electronicaily FILED by Superior Court of Califorma, County of Los Angeles on 09/1 52020 OF 8a ashe R. Carter, Executive Officer/Clerk of Court, by H. Flores-Hemandez. Deputy Clerk

 

 

 

-SUM-100
SUMMONS FOR COURT USE ONLY
(CITACION JUDICIAL) BOLO PARA SO DE LA COME
1
NOTICE TO DEFENDANT:
(AVISO AL DEMANDADQ):
i. TARGET CORPORATION and DOES 1 through 10, inclusive
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO Et. DEMANDANTE): |
Anthony Sparks
[NOTCET You have bean sued. The coun may decide against you without your being heard unless yau respond watun 30 days. Read ihe intormation

You have 30 CALENDAR DAYS efler this summons and legal papers are served on you to file a writien response al this court and have a copy
jserved on the plaintiff. A letter or shana call will not protect you. Your written response must be in proper lege! form if you want the court to hear your
tase. There may be 8 court form that you can use fer your response You can find these court formes and more information at the California Courts
Online Self-Help Center (wevw. courtinfo.ca.gav/seifheip), your county law library, or the courthouse nearest you If you cannot pay the filing fee, ash the
court clerk for a fee waiver form. If you do not file your respange on time, you may lose the case hy default, and your wages, money, and property may
be taken without further waming from the court.

There are other legal requirements. You may want lo call an attomey right away. If you do not know en attomey, you may want to call an attorney
referral service. If you cannat afford an atiomey. you may 6 eligible for free legal services from a nonproft legal services program You can locate
these nonprofit groups at the Cafifomia Legal Services Web site (www. /awhelpcalfamia.org), the California Courts Online Self-Help Center
(www.courtnto.ce.gov/selfheip}, of by contacting your focal court or county bar gssociation, NOTE: The court has a statutory len for waived fees and
costs on any settlement or arbitration award of $10,000 ar more in a crvil case. The court's lien must be pald before the court will dismiss the case
jAVISO! Lo han demandada. Si no nssponde dantro de 30 dies, la corte puede decidir an su contra sin escuctar su version. Lea le mionmmacron a
confinuacian.

Tlene 20 DIAS DE CALENDARIO daspués da que fe antreguen este ctacién y papelss legales pare preseniar una respuesta por ascnio en esia
corte y hacar que se entregus une copie al damandente. Une carta o une Namada telafinica no td protegen. Su respuesta por ascrito lene que sstar |
en formato lege! correcto $i desea que procasen su caso an ie corte. Es postbfa que haya un formutario que usted pueda usar pare su respuesta.
Puade encontrar estos lormulanos de la corte y més infarmacién en al Centro de Ayuda da tas Cortes de Calfomia (www. sucorte.ca. gov). en la
biblioteca de feyea Ge su candado a en fa corte que je quede més cerca. SI no puede pagar la cuota de presentacidn, pide al secretario de la corte que
Je dé uty formulerio da exencién de pago dé cuotes. Si no présenta su respueste a tiempo, puede perder el caso por incumplimianto y la carte je podra
quitar su suelio, dinero y tienes sin més advertenaa.

Hay otros requisites legales. Es recomendabie que fame a un abogada inmadiatamente, Sino conoce a un abogado, puede Hamar a un senaco de
remisi6n e abogados. Si no puede pagar a un sbegedo, es posible que cumpla can jos requisitos para obtener servicios legates gratuites de un
progreme de services legales sin fines de tucre. Puede encontrar esios grupos sin fines de jucro en ef sito web de California Legal Services,

{www lawhelpcaifomia.org), en ef Cantro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poriéndase en contacto con 1a corte a af
colegio de abogados locales. AVISO: Por iey, ia corte bene derecho a rectamar ias quotas y ios cosios axentos por Imponer un gravamen sobre
cualquier recuperectin de $10,000 6 m4 de vator racibida madiante un acuerda o una concesién de arbitraje an un caso de derecho civil. Tiene que
Lpeger af gravamen cde fa corte antos do que le corte pueda dasechar al caso.

 

 

 

 

 

The name and address of the court is: s Mosk Courth CASE NUMBER: (Némero del Casa): l
(El nombre y direccién de fa corte es): Stanley Mosk Courthouse
M11 N. Hil St. Los Angsles. CA 90012 2OSTCvV35249 |

The nama, address, and telephone number of plaintiffs attomey. or plaintiff without an attorney, is: (E} nombre, la direccidn y el namero
da teléfono dal abogado del demandante, o del damandante que ne dene abogado, es):
Randal S. Oakley 3452 E. Foothill Blvd,, Suite 1170 Pasadena CA, 91107 (628) 240-2813

DATE: Clerk, by Shem R_ Carer Evecutve Ofee: tClik af Gout + Deputy
(Fecha OWTS2020 OW 1512020 (Secretatoy H. Fiates-Hernandez — (Adjunto)

(For proof of service of this summans, use Proof of Service of Summons (forn POS-070).)
{Para pruaba de entrega de esta citatién use el formutaria Praof of Service af Summons, (POS-010}.)

NOTICE TO THE PERSON SERVED: You are served

1. { ] a8 an Individual defendant.
2. {__] as the person sued under the fictitious name of (specify):

3. (EE) on behalf of (specify): Target Corporation
under: p< CCP 418.16 (corporation) [__]} SCP 416,60 (minor)
L

 

| CCP 416.20 (defunct corporation) [__] CCP 416.70 (conservates)
[] CCP 416.40 (association or partnership) {__] CCP 416.90 (authonzed person)
(__] other (specify):

4, [&{5] by personal delivery on (datey C/~ /[ 6-20 paged ot}
/

 

 

 

 

Caos of Cri Procaoure $§ 412.20, 405
SUMMONS re 49 412.20

 

SUM-100 (Rev July 1 200d)

 
Case 2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 11of25 Page ID #:11

EXHIBIT “C”
o

Cas4

Electronically FILED by fu

Oo NN NAN

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 12 of 25 Page ID #:12

perior Court of California, County of Los Angeles on 11/06/2020 09:34 AM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Yanez,Deputy Clerk

Prindle Goetz Barnes & Reinholtz, LLP
R. Derek Classen (SBN 162805)

310 Golden Shore

4th Floor

Long Beach, CA, 90017

Tel: (562) 436-3946

Fax: (562) 495-0564
dclassen@prindlelaw.com

TARG-0480

Attorneys forDefendant

TARGET CORPORATION

SUPERIOR COURT OF THE STATE OF CALIFORNIA
FOR THE COUNTY OF LOS ANGELES
ANTHONY SPARKS, CASE NO: 20STCV35249
PLAINTIFF, DEFENDANT TARGET
CORPORATION’S ANSWER TO FIRST
Vs. AMENDED COMPLAINT AND DEMAND

FOR TRIAL BY JURY

TARGET CORPORATION AND DOES 1 TO
10, INCLUSIVE,

Judge Stephen I. Goorvitch
DEFENDANT. Dept.: 32

Trial Date: March 15, 2022
Date Filed: September 15, 2020

 

 

Defendant, TARGET CORPORATION (“Defendant”) hereby answers the First

AmendedComplaint (“Complaint”) filed by PlaintiffANTHONY SPARKS (“Plaintiff”):
GENERAL AND SPECIFIC DENIALS

Pursuant to the provisions of California Code of Civil Procedure section 431.30(d),
Defendantdenies, generally and specifically, each and every allegation contained in the Complaint,
and further denies that Plaintiffhas been damaged in the amount or amounts alleged therein, or in
any other amount, or at all, by reason of any act or omission on the part of Defendant, or by any
act or omission by any agent or employee of Defendant. Defendant further denies, generally and
specifically, that Plaintiffis entitled to any relief whatsoever.

f/f

1
ANSWER TO FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY

 

 
DD.

Cas#

Oo aN

sO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 13 of 25 Page ID #:13

AFFIRMATIVE DEFENSES
FIRST AFFIRMATIVE DEFENSE
(Failure to State a Cause of Action)

The Complaint, and each and every cause of action alleged therein fails to state facts

sufficient to constitute a cause of action for which relief may be granted.
SECOND AFFIRMATIVE DEFENSE
(Accidental or Unavoidable Injury)

The Complaint, and each and every cause of action alleged therein, is barred because
Defendant was not negligent at the time of the accident.

THIRD AFFIRMATIVE DEFENSE
(Acts of Other Parties)

Defendant alleges that, if Defendant is subjected to any liability by Plaintiff, it will be due
in whole or in part to the acts and/or omissions of other parties, or parties unknown at this time,
and any recovery obtained by Plaintiff should be barred or reduced according to law, up to and
including the whole thereof.

FOURTH AFFIRMATIVE DEFENSE
(Assumption of Risk)

The Complaint, and each and every cause of action alleged therein, is barred in that
Plaintiff, with full knowledge of all risks attendant thereto, voluntarily and knowingly assumed
any and all risks attendant upon Plaintiff's conduct, including any purported damages alleged to be
related thereto and proximately caused thereby.

FIFTH AFFIRMATIVE DEFENSE
(Comparative Negligence)

Defendant alleges that Plaintiff was negligent, and otherwise at fault, with regard to the
events alleged in the Complaint, and such negligence and fault is the proximate cause of any
liabilities or damages Plaintiff may incur. Accordingly, Plaintiff's recovery, if any, should be
precluded or reduced in proportion to their negligence and fault.

‘ff

2
ANSWER TO FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY

 

 

 
Cas@]2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 14 of 25 Page ID #:14

 

1 SIXTH AFFIRMATIVE DEFENSE
2 (Estoppel)
3 The Complaint, and each and every cause of action alleged therein, is barred by the

4 || doctrine of estoppel.

 

5 SEVENTH AFFIRMATIVE DEFENSE

6 (Exercise of Reasonable Care)

7 Defendant exercised reasonable care and did not know, and in the exercise of reasonable
8 || care could not have known, of the alleged acts or allegations in connection with the conditions

 

9 || which are the subject of the Complaint.
10 EIGHTH AFFIRMATIVE DEFENSE
11 (Failure of Others to Exercise Reasonable Care)
12 If Defendant is subjected to any liability herein, it will be due in whole, or in part, to the

13 || acts and/or omissions of other Defendants or other parties unknown at this time, and any recovery

14 || obtained by Plaintiff should be barred or reduced according to law, up to and including the whole

 

15 || thereof.

16 | NINTH AFFIRMATIVE DEFENSE

17 (Failure to Exercise Ordinary Care)

18 The Complaint, and each and every cause of action alleged therein, is barred in that

19 || Plaintiff failed to exercise ordinary and reasonable care on Plaintiff's own behalf and such
20 || negligence and carelessness was a proximate cause of some portion, up to and including the whole
21 || of, Plaintiffs own alleged injuries and damages, if any, and Plaintiff's recovery therefore should

22 || be barred or reduced according to law, up to and including the whole thereof.

 

23 TENTH AFFIRMATIVE DEFENSE
24 (Failure to Mitigate Damages)
25 Plaintiff failed to take reasonable steps and make reasonable expenditures to reduce

26 || Plaintiff's claims, damages, losses, if any, and that said failure to mitigate Plaintiff's damages bars
27 || or reduces any claims, losses, or damages.
28 || ///

3
ANSWER TO FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY

 

 

 
Do

Cas#

Mm Be WwW WN

“ra

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 15of25 Page ID #:15

ELEVENTH AFFIRMATIVE DEFENSE
(Intervening Acts of Others)

The Complaint, and each and every cause of action alleged therein, is barred because the
injuries and damages sustained by Plaintiff, if any, were proximately caused by the intervening
and superseding actions of others, which intervening and superseding actions bar and/or diminish
Plaintiff's recovery, if any, against Defendant.

TWELFTH AFFIRMATIVE DEFENSE
(Laches)

The Complaint, and each and every cause of action alleged therein, is barred by the
doctrine of laches.

THIRTEENTH AFFIRMATIVE DEFENSE
(Lack of Notice)

Defendant alleges that it did not have either actual or constructive notice of the conditions,
if any, which existed at the time and places mentioned in the Complaint, which conditions may
have caused or contributed to the damages as alleged herein. Said lack of notice prevented
Defendant from undertaking any measures to protect against or warn of said conditions.

FOURTEENTH AFFIRMATIVE DEFENSE
(Lack of Particularity)

The Complaint, and each and every cause of action alleged therein, is barred in that
Plaintiff failed to particularize the claims in the Complaint, thereby depriving Defendant of the
ability to ascertain the true bases of Plaintiff's claim, if any, and the law applicable to the claim.

FIFTEENTH AFFIRMATIVE DEFENSE
(Lack of Standing)

The Complaint, and each and every cause of action alleged therein, is barred because
Plaintiff lacks standing.

f/f
f/f
f/f

4
ANSWER TO FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY

 

 
Case

oO CO “A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 16 of 25 Page ID #:16

SIXTEENTH AFFIRMATIVE DEFENSE
(Obvious Danger)

Defendant alleges that Plaintiff failed to exercise reasonable and ordinary care, caution, or
prudence for Plaintiff's own safety in order to avoid the alleged accident. The resulting injuries
and damages, if any, sustained by Plaintiff were proximately caused and contributed to by the
negligence of Plaintiff, in that any possible danger with regard to the accident in question was
obvious to anyone using reasonable care.

SEVENTEENTH AFFIRMATIVE DEFENSE
(Reimbursement)

Defendant alleges that any reimbursement, from whatever source, to Plaintiff of the alleged

damages must be applied against any liability of Defendant.
EIGHTEENTH AFFIRMATIVE DEFENSE
(Res Judicata/Collateral Estoppel)

The Complaint, and each and every cause of action alleged therein, is barred by the
doctrines of res judicata and/or collateral estoppel.

NINETEENTH AFFIRMATIVE DEFENSE
(Several Liability for Non-Economic Damages)

If Defendant has any liability to Plaintiff in this action, which is denied, it is only severally
liable for Plaintiff's non-economic damages under California Civil Code sections 1431.1 and
1431.2. Therefore, Defendant requests a judicial determination of the percentage of its negligence,
if any, which proximately contributed to the subject incident.

TWENTIETH AFFIRMATIVE DEFENSE
(Statute of Limitations)

The Complaint, and each and every cause of action alleged therein, is barred by the
applicable statute of limitations, including, but not limited to, Government Code sections 12960
and 12965; Code of Civil Procedure sections 335.1, 337, 338, 339, 340 and 343; and Business and
Professions Code section 17208.

ff]

5
ANSWER TO FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY

 
Cas@

oo NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 17 of 25 Page ID #:17

TWENTY-FIRST AFFIRMATIVE DEFENSE
(Uncertainty)

Defendant alleges that the causes of action in the Complaint, and each of them, are

uncertain and ambiguous as to Plaintiff's claim for damages against Defendant.
TWENTY-SECOND AFFIRMATIVE DEFENSE
(Waiver)

The Complaint, and each and every cause of action alleged therein, is barred by Plaintiff's
waiver.

TWENTY-THIRD AFFIRMATIVE DEFENSE
(Willful Misconduct)

Defendant alleges that if Plaintiff was injured and/or damaged as set forth in the Complaint,
or in any other way, sum or manner, or at all, then said injuries and/or damages and the whole
thereof, proximately and concurrently resulted from and were caused, in whole or in part, by the
willful and serious misconduct on the part of the Plaintiff with regard to each and every activity at
the times and places mentioned in the Complaint and all times relevant thereto.

TWENTY-FOURTH AFFIRMATIVE DEFENSE
(Additional Defenses)

Defendant may have additional defenses that cannot be articulated due to Plaintiffs failure
to particularize Plaintiff's claims, due to the fact that Defendant does not have copies of certain
DOCUMENTS bearing on Plaintiff's claims and due to Plaintiffs failure to provide more specific
information concerning the nature of the damage claims and claims for certain costs for which
Plaintiff alleges that Defendant may share some responsibility. Defendant therefore reserves the
right to assert additional defenses upon further particularization of Plaintiffs claims, upon
examination of the DOCUMENTS provided, upon discovery of further information concerning
the alleged damage claims and claims for costs, and upon the development of other pertinent
information.

//f
Iii

6
ANSWER TO FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY

 
Cas@|2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 18 of 25 Page ID #:18

 

1 TWENTY-FIFTH AFFIRMATIVE DEFENSE
2 (Trivial or Insignificant Defect)
3 If any defect or defective condition is found in defendant's property or equipment, such

4 || defect was merely a trivial or insignificant defect.

 

5 PRAYER FOR RELIEF
6 WHEREFORE, Defendantprays for judgment as follows:
7 1, That Plaintifftakes nothing by way of the Complaint;
8 2. That judgment be entered against Plaintiff and in favor of Defendant on all causes
9 of action;
10 3, That Defendant be awarded attorneys’ fees and costs of suit incurred herein; and
11 4, That Defendant be awarded such other and further relief as the Court may deem
12 just and proper.
13
14|] DATED: November 6, 2020 PRINDLE GOETZ BARNES & REINHOLTZ, LLP
15
17
18 ititocnays fer Defendant
19 TARGET CORPORATION
20
21
22
23
24
25
26
27
28

7
ANSWER TO FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY

 

 

 

 
Casq|2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 19 of 25 Page ID #:19

DEMAND FOR JURY TRIAL

Defendant hereby demands a trial by jury in the above-entitled matter.

DATED: November 6, 2020 PRINDLE GOETZ BARNES & REINHOLTZ, LLP

° 2 (hag

6

7 R. Derek Classen

Attorneys for Defendant

8 TARGET CORPORATION

 

ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

8
ANSWER TO FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY

 

 

 

 
Case

o Oo SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

2 :20-cv-11662-GW-E Document1 Filed 12/28/20 Page 20 of 25 Page ID #:20

TARG-0480 PROOF OF SERVICE
Anthony Sparks v. Target Corporation
Case No. 20STCV35249

 

STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

T am employed in the County of Los Angeles, State of California. I am over the age of
18 years and am not a party to this action. My business address is 310 Golden Shore, Fourth
Floor, Long Beach, California 90802.

On November 6, 2020, I served the foregoing document described as DEFENDANT
TARGET CORPORATION’S ANSWER TO FIRST AMENDED COMPLAINT AND
DEMAND FOR TRIAL BY JURY on interested parties in this action by placing a true copy
thereof enclosed in sealed envelopes as follows:

SEE ATTACHED SERVICE LIST

O (By U.S. Mail) I am readily familiar with my employer’s business practice for
collection and processing of correspondence for mailing with the United States Postal
Service. | am aware that on motion of the party served, service is presumed invalid if
postal cancellation date or postage meter is more than one day after date of deposit for
mailing in affidavit. I deposited such envelope(s) with postage thereon fully prepaid to
be placed in the United States Mail at Long Beach, California.

O (By Facsimile) I served a true and correct copy by facsimile pursuant to C.C.P.
1013(e), calling for agreement and written confirmation of that agreement or court
order, to the number(s) listed above or on attached sheet. Said transmission was
reported complete and without error.

Ol = (By Personal Service) I caused to be delivered by hand by to the
interested parties in this action by placing the above mentioned document(s) thereof in
envelope addressed to the office of the addressee(s) listed above or on attached sheet.

Oo (By Overnight Courier) | served the above referenced document(s) enclosed in a
sealed package, for collection and for delivery marked for next day delivery in the
ordinary course of business, addressed to the office of the addressee(s) listed above or
on attached sheet.

Ea (By E-Mail) I transmitted a copy of the foregoing documents(s) via e-mail to the
addressee(s).

ix] (State) I declare under penalty of perjury under the laws of the State of California that
the foregoing is true and correct.

O (Federal) I declare that ] am employed in the office of a member of the Bar of this Court,
at whose direction the service was made. I declare under penalty of perjury under the
laws of the United States of America that the foregoing is true and correct,

Executed on November 6, 2020, at Long Beach, California.

Lets Gatiorrez
LETI GUTIERREZ

9
ANSWER TO FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY

 

 
Casé

Oo fo “4 WH

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

4

 

2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 21o0f 25 Page ID #:21

TARG-0480 Anthony Sparks v. Target Corporation
Case No. 20STCV35249

SERVICE LIST

Attorneys for Plaintiff

Randal S. Oakley, Esq.

ACTION LAWYERS, P.C.

3452 S. Foothill Blvd., Suite 1170
Pasadena, California 91107

Telephone: 626-410-6174

Facsimile: 626-410-6712
E-Mail: randal@actionlawyersusa.com

TARG-0480

10
ANSWER TO FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY

 

 

 

 
Case 2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 22 of 25 Page ID #:22

EXHIBIT “D”
Case 2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 23 of 25 Page ID #:23

 

- DO NOT FILE WITH THE COURT- Civ-050
-UNLESS YOU ARE APPLYING FOR A DEFAULT JUDGMENT UNDER CODE OF CIVIL PROCEDURE § 585 -
ATTORNEY OR PARTY WITHOUT ATTORNEY (Nante and addressi: TELEPHONE NO. (626) 405-9292 FOR COURT USE ONLY

Randal S. Oakley, SBN: 208487:
Action Lawyers, PC

3462 E. Foothill Blvd., Suite 1170
Pasadena, CA 91107

ATTORNEY FOR (Name) Plaintiff ANTHONY SPARKS
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES

STREET ADDRESS. 1411 N. HILL ST.
MAILING ADDRESS

crryanozipcobe LOS ANGELES 90072
BRANCH NAME =STANLEY MOSK
Plaintiff; ANTHONY SPARKS

Defendant: TARGET CORPORATION

STATEMENT OF DAMAGES CASE NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{Personal Injury or Wrongful Death) 20ST CV3529
To (name of one defendant anly): TARGET CORPORATION
Plaintiff (name of one plaintiff only): ANTHONY SPARKS
seeks damages in the above-entitied action, as follaws:
1. General damages AMOUNT
a, [X_] Pain, suffering, and inconveni@nce oo... eeu eeeetespsssosseseneusecsuasvesneeretstotonercasecvessessneareenenses $315,929.40 _
b. [7] Emotional distress. 0c ccc cc cceece secant ecacseesonecatasecmuacecaenescseieasesstenantosesensettttenccstcsessees §
c. [7] Loss of consortium oes clabcasessceceserescereeeceansiceannasatesiietvenrdsannsssieteniecarsaenirerersenesertenes $ ee
d. [] Loss of society and companionship (wrongful death actions ONIY) ......ceecccceccseesccstestensrsesteseescseees S$
@. ] Other (Spe occ cnn vin van timate
f(T] Other (specify ccc nts ant iete nnntn 8
g. [_] Continued on Attachment 1.g.
2. Special damages
a. Medical expenses (£0 Gate) ooo... cece ecceceneceecsceee aenseteecscussees see ssmescneqaes nea ieeneecn eases cesueemeneneeceetenaeene $68,809.80
b. [3] Future medical expenses (present value) $36,500.00 __
c. [3C] Loss of earnings (f0 date)... ..cccccccrecreteeee .. $33,640.00
d. [_] Loss of future earning capacity (present vale) oo. cess csce senses ces de aeens cescecesenensesescuceseeterstens $ ee
e. [__] Property damage oo... cee cere vcereeetereertiee nes snenneneensvecressesene vacate otasecebeneveaseddstentserstearensaeiss $
f [[7] Funeral expenses (wrongful death actions Only} 0. .cce cc cscs esc ee cca seneaes tenes cenaenee nt neeenesneveneas $
g. (___] Future contributions (present value) (wrongful death actions OMY} occurrences $
h. [-_] Value of personal service, advice, or training (wrongful death actions ONLY) 0... c eee ceees $
i [J Other (speci ces en essence 5
es
k. [__] Continued on Attachment 2.k.
3. [(_] Punitive damages: Plaintiff reserves the right to seek punitive damages in the amount of (specify) $
when pursuing a judgment in the suit filled against you.
Date: 12/11/2020 LOE
Randai S. Oakley — > lite ve a oa ey
(TYPE OR PRINT NAME} iSIGNATURE OF PLAINTIEE OR ATTORNEY FOR PLAINTIFF)
(Proof of service on reverse} Page { of 2
Form Adopied for Mandatory Use STATEMENT OF DAMAGES Code of Civil Procedure. 56 $25 * 1 fas Ms

Judiciat C. il of Califomia :
cIv.nso [Rev January +3007! {Personal Injury or Wrongful Death)

 
Cad

&e Ww

“sD DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

@ 2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 24o0f 25 Page ID #:24

TARG-0480 PROOF OF SERVICE
Anthony Sparks v. Target Corporation
Case No. 20STCV35249

STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

I am employed in the County of Los Angeles, State of California. I am over the age of 18
years and am not a party to this action. My business address is 310 Golden Shore, Fourth Floor,
Long Beach, California 90802.

On December 28, 2020, I served the foregoing document described as NOTICE OF

REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b) [DIVERSITY] on

interested parties in this action by placing a true copy thereof enclosed in sealed envelopes as
ollows:

SEE ATTACHED SERVICE LIST

fx] (By U.S. Mail) I am readily familiar with my employer’s business practice for collection
and processing of correspondence for mailing with the United States Postal Service. Iam
aware that on motion of the party served, service is presumed invalid if postal cancellation
date or postage meter is more than one day after date of deposit for mailing in affidavit. I
deposited such envelope(s) with postage thereon fully prepaid to be placed in the United
States Mail at Long Beach, California.

O (By Facsimile) I served a true and correct copy by facsimile pursuant to C.C.P. 1013(e),
calling for agreement and written confirmation of that agreement or court order, to the
number(s) listed above or on attached sheet. Said transmission was reported complete and
without error.

O (By Personal Service) I caused to be delivered by hand by to the
interested parties in this action by placing the above mentioned document(s) thereof in
envelope addressed to the office of the addressee(s) listed above or on attached sheet.

0 (By Overnight Courier) I served the above referenced document(s) enclosed in a sealed

package, for collection and for delivery marked for next day delivery in the ordinary course
of business, addressed to the office of the addressee(s) listed above or on attached sheet.

[x] (By E-Mail) I transmitted a copy of the foregoing documents(s) via e-mail to the
addressee(s).

O (State) I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct.

(Federal) I declare that I am employed in the office of a member of the Bar of this Court,
at whose direction the service was made. I declare under penalty of perjury under the laws
of the United States of America that the foregoing is true and correct.

Executed on December 28, 2020, at Long Beach, California.

Lots Gutierrez
LETI GUTIERREZ

NOTICE OF REMOVAL OF ACTION UNDER
28 U.S.C. §1441(b) [DIVERSITY

 

 

 

 
Cask

gs

SD ws

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

2:20-cv-11662-GW-E Document1 Filed 12/28/20 Page 25of 25 Page ID #:25

TARG-0480 Anthony Sparks v. Target Corporation
Case No. 20STCV35249

SERVICE LIST

Attorneys for Plaintiff

Randal S. Oakley, Esq.

ACTION LAWYERS, P.C.

3452 S. Foothill Blvd., Suite 1170
Pasadena, California 91107

Telephone: 626-410-6174

Facsimile: 626-410-6712
E-Mail: randal@actionlawyersusa.com

TARG-0480

NOTICE OF REMOVAL OF ACTION UNDER
28 U.S.C. §1441(b) [DIVERSITY

 
